DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "analyzer" of claims 17 and 26, the “treatment or analysis apparatus” and the “liquefier” both of claim 27, “the adsorption purification unit” and the “system of columns” both of claims 28 and 29 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Additionally, the drawings are further objected to under 37 CFR 1.83(a) because they fail to show: "The method" as described on page 7 in the sixth paragraph of the specification, “volume L” as described on page 7 in the eighth paragraph of the specification (see below regarding inconsistent terminology between “volume L” and “liquid L”), “residual liquid R” as described on page 8 in the fifth paragraph of the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: There is inconsistent terminology between “volume L” as described on page 7 in the sixth paragraph and “liquid L” as described on page 8 in the fifth paragraph of the specification.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: adsorption purification unit in claims 28 and 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 15-29: The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Claim 15: “means for dividing a flow of cryogenic liquid in two”, “means for sending a first portion of the cryogenic liquid to the cylindrical chamber”, “means for sending a second portion of the cryogenic liquid to the annular chamber”
Claim 18: “means for closing any fluid inlet and outlet of the cylindrical chamber”
Claim 25: “means for discharging the impurities from the cylindrical chamber or annular chamber”
Claim 27: “means for drawing off a fluid from the apparatus”,
Claims 28 and 29: “adsorption purification unit” 
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The term “possibly” in claim 20 is a term which renders the claim indefinite. The term “possibly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The fraction has been rendered indefinite by use of the term "possibly"; the examiner is unclear as to if the fraction must lie within the specified range or if the fraction is allowed to lie outside of that range. The examiner is thus interpreting the fraction to not lie within the specified range.
Regarding Claims 16-26, they are dependent on claim 15.
Claims 27 and 28 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 27, it is unclear whether “the means” in line 4 of the claim corresponds to the “means for drawing off a fluid from the apparatus” or to the “means for sending the fluid in liquid form to the treatment apparatus”
Additionally, Claim 27 recites the limitation "the treatment apparatus" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the treatment apparatus” corresponds to “an apparatus for treating liquid to be analyzed” as claimed in claim 15.
	Regarding Claim 28, this claim recites the limitation “the cryogenic liquid” in lines 2-3 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Additionally, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “cryogenic liquid” in claim 28 is used by the claim to mean “gas,” while the accepted meaning is “liquid”; The examiner notes that while the cryogenic liquid is a liquified gas, physically the cryogenic liquid is still a liquid (albeit a special form of liquid) and therefore not a gas. The term is indefinite because the specification does not clearly redefine the term.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 17-20, 23-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara et al (WO-9215004-A1) (hereinafter Nakahara) in view of Brown et al (US 3123982 A) (hereinafter Brown)
As best understood regarding Claim 15, Nakahara teaches 
an apparatus for treating liquid to be analyzed (Abstract: Device for sampling and analyzing liquid), which is in particular suitable for being connected to an analyzer of the content of at least one contaminant in a cryogenic liquid (Page 4, Third paragraph: The inlet/outlet valve of the apparatus is connected to the APIMS; The APIMS corresponds to the analyzer), comprising a cylindrical chamber having a tank (Fig 1: Inner tank 2), an annular chamber positioned around the cylindrical chamber (Fig 1: Outer tank 3 positioned around inner tank 2), means for dividing a flow of cryogenic liquid in two (Fig 1: Liquified gas flows through the gas supply line 24 through the gas blow valve 11 and is divided at the intersection of the first branch pipe 12 and the gas supply pipe 10), means for sending a first portion of the cryogenic liquid to the cylindrical chamber (Fig 1: Gas supply pipe 10 sends liquified gas to the inner tank 2) , an analysis line connected to the cylindrical chamber to allow the passage of vaporized liquid and which is suitable for being connected to the analyzer (Fig 1: Vaporized liquified gas passes through the liquid pipe 7 for measurement), and means for stopping the sending of cryogenic liquid to the cylindrical chamber (Fig 1: Gas blow valve is functional to allow or stop the sending of liquified gas to the inner tank 2) characterized in that it comprises a heater for heating the tank of the cylindrical chamber (Fig 1: Internal heater 6).
Nakahara fails to teach 
means for sending a second portion of the cryogenic liquid to the annular chamber, and a line connected to the annular chamber to allow the passage of vaporized liquid.
Brown, from the same field of endeavor, discloses 
means for sending a second portion of the cryogenic liquid to the annular chamber (Fig 4, Col 3, Lines 13-15: Passage 43 sends a first portion of the cryogenic liquid to the cup 23; The passage 43 corresponds to the “means for sending a first portion of the cryogenic liquid to the cylindrical chamber” and the cup 23 corresponds to the cylindrical chamber; Fig 4, Col 3, Lines 18-22: Passage 54 sends a second portion of the cryogenic liquid to the cooling jacket 31; The passage 54 corresponds to the “means for sending a second portion of the cryogenic liquid to the annular chamber” and the cooling jacket 31 corresponds to the annular chamber; Fig 4, Col 4, Lines 48-53: The fluid flowing through the passage 43 and the passage 54 is liquified gas and is therefore cryogenic liquid), and a line connected to the annular chamber to allow the passage of vaporized liquid (Fig 4, Col 4, Lines 53-57: The passage 64 is connected to the cooling jacket 31 and allows for the passage of vaporized liquid).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakahara with Brown to include means for sending a second portion of the cryogenic liquid to the annular chamber, and a line connected to the annular chamber to allow the passage of vaporized liquid in order to have separate lines for cryogenic liquid flowing to the annular chamber and vaporized liquid flowing from the annular chamber.
As best understood regarding Claim 17, Nakahara in view of Brown teaches
comprising an analyzer for measuring the contaminant content of the liquid contained in the cylindrical chamber (Page 4, Third paragraph: The APIMS analyzes the sampled liquid).
As best understood regarding Claim 18, Nakahara in view of Brown teaches
means for closing any fluid inlet and outlet of the cylindrical chamber (Page 3, Sixth Paragraph: The apparatus has a liquid/inlet outlet valve).
As best understood regarding Claim 19, Nakahara in view of Brown teaches
wherein the cylindrical chamber and the annular chamber have a common wall (Fig 1: The inner tank 2 and the outer tank 3 share a common wall between them).
As best understood regarding Claim 20, Nakahara in view of Brown teaches
wherein the annular chamber surrounds only part of the cylindrical chamber on a fraction of its height from the bottom (Fig 1: The outer tank 3 only surrounds a part of the inner tank 2 on a fraction of its height from the bottom; That is, the outer tank 3 fails to cover the lid 5 which forms a part of the inner tank 2, and therefore the outer tank 3 does indeed surround only part of the inner tank 2), the fraction possibly being between ½ and ¾ (Fig 1: As just noted, the outer tank 3 covers a fraction of the inner tank 2).
As best understood regarding Claim 23, Nakahara in view of Brown teaches
wherein the cylindrical chamber has an upper portion not contained in the annular chamber (Fig 1: The inner tank 2 has a lid 5 not contained in the outer tank 3).
As best understood regarding Claim 24, Nakahara in view of Brown teaches
wherein the means for sending a first portion of the cryogenic liquid to the cylindrical chamber is connected to the upper portion of the cylindrical chamber (Fig 1: Gas supply pipe 10 is connected to an upper portion of the inner tank 2).
As best understood regarding Claim 26, Nakahara in view of Brown teaches
an analyzer configured to measure the contaminant content in the vaporized liquid coming from the cylindrical chamber, wherein the analysis line is directly connected to the analyzer without passing through a second vaporization chamber (Page 4, Third paragraph, Fig 1: The APIMS is connected to the inlet/outlet valve 8 which is directly connected to the inner tank 2; Thus, the analyzer would be connected directly to the inner tank 2 without passing through a second vaporization chamber. Additionally, the APIMS corresponds to the analyzer and measures the contaminant content in the vaporized liquid coming from the inner tank 2)
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nakahara in view of Brown, as applied to claim 15 above, and further in view of Downie et al (US 20150033674 A1) (hereinafter Downie).
Regarding Claim 16, Nakahara and Brown teach the limitations of claim 15.
Nakahara and Brown fail to teach
an absence of a means of outlet for liquid of the tank of the cylindrical chamber (Fig 2, Pars [0090]-[0091]: The outer vessel 14 is positioned around the inner vessel 30; The outer vessel 14 corresponds to the annular chamber whereas the inner vessel 30 corresponds to the cylindrical chamber; Fig 2: The outer vessel 14 has a conduit 4 for transferring fluid to the inner vessel 30. The examiner notes that the inner vessel 30 lacks a means of outlet such as a valve or a line)
Downie, from the same field of endeavor, discloses
an absence of a means of outlet for liquid of the tank of the cylindrical chamber
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakahara in view of Brown with Downie such that there is an absence of a means of outlet for liquid of the tank of the cylindrical chamber in order to prevent the release of liquid of the cylindrical chamber by accident or leakage while simultaneously allowing for the generation and expansion of the liquid-turned-gas.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nakahara in view of Brown, as applied to claim 15 above
As best understood regarding Claim 21, Nakahara and Brown teach the limitations of claim 15.
Nakahara in view of Brown fails to teach
a withdrawal line configured to withdraw liquid from the cylindrical chamber, wherein the withdrawal line is provided with a calibrated orifice.
Brown, from the same field of endeavor, discloses
a withdrawal line configured to withdraw liquid from the cylindrical chamber (Col 5, Lines 17-20: When the receptacle 23, which is also termed the cup 23, is filled, liquified gas flows through the passage 54; Thus, the passage 54 is not only the “means for sending a second portion of the cryogenic liquid to the annular chamber” as in claim 15 but is also a withdrawal line since liquified gas from the receptacle by way of the passage 54), wherein the withdrawal line is provided with a calibrated orifice (Fig 2: The passage 54 has an orifice which is calibrated, which is to say sized).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakahara with Brown to include a withdrawal line configured to withdraw liquid from the cylindrical chamber, wherein the withdrawal line is provided with a calibrated orifice in order for liquid to be drawn off in reproducible concentrations.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nakahara in view of Brown, as applied to claim 21 above 
As best understood regarding Claim 22, Nakahara in view of Brown teaches
wherein the means for sending a first portion of the cryogenic liquid to the cylindrical chamber and/or the withdrawal line is/are connected to an upper portion of the cylindrical chamber (Fig 1: Gas supply pipe 10 is connected to an upper portion of the inner tank 2; The gas supply pipe 10 corresponds to the means for sending a first portion of the cryogenic liquid to the cylindrical chamber).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Nakahara in view of Brown, as applied to claim 15 above
As best understood regarding Claim 25, Nakahara and Brown teach the limitations of claim 15.
Nakahara in view of Brown fails to teach
means for discharging the impurities from the cylindrical chamber or annular chamber, in particular from the tank of the annular chamber.
Brown, from the same field of endeavor, discloses
means for discharging the impurities from the cylindrical chamber or annular chamber, in particular from the tank of the annular chamber (Col 5, Lines 64-68: The sampler receptacle 23 is evacuated so as to remove contaminants […]; The examiner notes that to perform such an evacuation, there must be a means for performing it, and thus there is a means for discharging impurities since the purpose of the evacuation is to remove impurities).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Nakahara in view of Brown to include means for discharging the impurities from the cylindrical chamber or annular chamber, in particular from the tank of the annular chamber in order to ensure the purity of the sample that is to be analyzed.
Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Nakahara in view of Brown, as applied to claim 15, and further in view of Degenstein (US 20180299195 A1) (hereinafter Degenstein).
As best understood regarding Claim 27, Nakahara and Brown teach the limitations of claim 15.
Nakahara and Brown fail to teach
means for drawing off a fluid from the apparatus, either in a liquid state or in a gaseous state, and means for sending the fluid in liquid form to the treatment apparatus, the means comprising, as appropriate, a liquefier of the fluid drawn off in the gaseous state.
Degenstein, from the same field of endeavor, discloses
means for drawing off a fluid from the apparatus (Fig 1, Par [0034]: Nitrogen rich vapor overhead is extracted from the top of the higher pressure column 52 as a stream 55; The fact that this nitrogen rich vapor is being extracted means there must be a means for performing that extraction), either in a liquid state or in a gaseous state, and means for sending the fluid in liquid form to the treatment apparatus (Fig 1, Par [0034]: Liquid nitrogen is sent as a stream to the high pressure column 52; The fact that the liquid nitrogen is being sent means there must be a means for performing the sending), the means comprising, as appropriate, a liquefier of the fluid drawn off in the gaseous state (Fig 1, Par [0034]: The means comprise a condenser/reboiler 57).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakahara in view of Brown with Degenstein to include means for drawing off a fluid from the apparatus, either in a liquid state or in a gaseous state, and means for sending the fluid in liquid form to the treatment apparatus, the means comprising, as appropriate, a liquefier of the fluid drawn off in the gaseous state in order to treat the liquid that has been drawn off in the gaseous state and liquified by the liquefier.
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara in view of Brown and further in view of Degenstein, as applied to claim 27 above.
As best understood regarding Claim 28, Nakahara, Brown, and Degenstein teach the limitations of claim 27.
Nakahara and Brown fail to teach
an adsorption purification unit and a system of columns for distilling a gas purified in the purification unit, the cryogenic liquid being gas drawn off downstream of the purification unit and then liquified.
Degenstein, from the same field of endeavor, discloses
an adsorption purification unit (Fig 1, Par [0022]: Pre-purification unit 16 performs pre-purification using adsorption) and a system of columns for distilling a gas purified in the purification unit (Par [0022]: The pre-purification unit 16 produces a compressed purified air stream 18; Par [0023]: The purified air stream 18 is separated using a plurality of distillation columns), the cryogenic liquid being gas drawn off downstream of the purification unit and then liquified (Fig 1, Par [0023]: The pre-purified airstream 18 is split into a boiler air stream 20 […]; Par [0024]: The boiler air stream is compressed to produce a compressed boiler air stream 24; Par [0024]: The compressed boiler air stream 24 is liquified to produce a liquid air stream 25; Thus, the pre-purified air stream is drawn off downstream of the purification unit and is then liquified).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakahara in view of Brown with Degenstein to include an adsorption purification unit and a system of columns for distilling a gas purified in the purification unit, the cryogenic liquid being gas drawn off downstream of the purification unit and then liquified in order to produce a purified cryogenic liquid.
As best understood regarding Claim 29, Nakahara, Brown, and Degenstein teach the limitations of claim 27.
Nakahara and Brown fail to teach
an adsorption purification unit and a system of columns for distilling a gas purified in the purification unit, the liquid being a bottom liquid from a column of the system or an intermediate liquid from a column of the system.
Degenstein, from the same field of endeavor, disclose
an adsorption purification unit (Fig 1, Par [0022]: Pre-purification unit 16 performs pre-purification using adsorption) and a system of columns for distilling a gas purified in the purification unit (Par [0022]: The pre-purification unit 16 produces a compressed purified air stream 18; Par [0023]: The purified air stream 18 is separated using a plurality of distillation columns), the liquid being a bottom liquid from a column of the system or an intermediate liquid from a column of the system (Fig 1, Par [0035]: The liquid oxygen column bottoms 70 are further rectified; Thus the liquid oxygen column bottoms 70 correspond to the liquid being a bottom liquid from a column of the system).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakahara in view of Brown with Degenstein to include an adsorption purification unit and a system of columns for distilling a gas purified in the purification unit, the liquid being a bottom liquid from a column of the system or an intermediate liquid from a column of the system in order to further purify the bottom liquid.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C. PALMER whose telephone number is (571)272-2167. The examiner can normally be reached M-F 0830 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARED C. PALMER
Examiner
Art Unit 2861



/JARED C. PALMER/            Examiner, Art Unit 2861                                                                                                                                                                                            
/DAVID Z HUANG/            Primary Examiner, Art Unit 2861